Citation Nr: 0822342	
Decision Date: 07/08/08    Archive Date: 07/14/08

DOCKET NO.  06-28 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a paranoid 
personality with situational anxiety.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for depression.

3.  Entitlement to service connection for a paranoid 
personality with situational anxiety.

4.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to August 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Jackson, Mississippi.  The veteran appeared at that 
RO for a Travel Board hearing in August 2007.

The veteran's reopened claims are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In an unappealed January 1983 rating decision, the RO 
denied service connection for a paranoid personality with 
situational anxiety.

2.  In a May 2000 rating decision, the RO determined that new 
and material evidence had not been received to reopen a claim 
for service connection for a paranoid personality with 
situational anxiety and denied service connection for 
depression; the veteran appealed this decision to the Board, 
which denied the claims in August 2001.

3.  Evidence received since the August 2001 Board decision 
includes a private psychologist's report that was previously 
not of record and suggests a causal relationship between 
current anxiety and major depressive disorders and service, a 
fact not previously established by the record.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
claim for service connection for a paranoid personality with 
situational anxiety.  38 U.S.C.A. §§ 5103, 5108, 5103A, 5107, 
7104, 7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.156, 
3.159 (2007).

2.  New and material evidence has been received to reopen a 
claim for service connection for depression.  38 U.S.C.A. 
§§ 5103, 5108, 5103A, 5107, 7104, 7105 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.156, 3.159 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  

In the current appeal, the Board has considered whether VA 
has fulfilled its notification and assistance requirements.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. § 3.159.  Nevertheless, given the favorable action 
taken below, no further notification or assistance in 
developing the facts pertinent to this limited matter is 
required at this time.  Indeed, any such action would result 
only in delay.

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the veteran's claim was 
received subsequent to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim." 
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The United States Court of Veterans Appeals (Court) has 
stated that for the purpose of determining whether or not new 
and material evidence has been presented to reopen a claim, 
the evidence for consideration is that which has been 
presented or secured since the last time the claim was 
finally disallowed on any basis, and not only since the last 
time it was disallowed on the merits.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  

In a January 1983 rating decision, the RO denied service 
connection for a paranoid personality with situational 
anxiety.  The RO noted that the veteran was treated in August 
1973, during service, for a paranoid personality disorder and 
severe situational anxiety following an incident in which he 
slashed his left wrist with a razor blade.  In reaching a 
decision, the RO noted that a paranoid personality disorder 
and situational anxiety were not disabilities for which 
service connection could be granted.  See 38 C.F.R. 
§ 3.303(c).  The veteran was notified of this decision in 
February 1983 but did not file any statements suggesting 
disagreement or an intent to appeal within the following 
year.  See 38 C.F.R. § 20.201. 

In a May 2000 rating decision, the RO determined that new and 
material evidence had not been received to reopen a claim for 
service connection for a paranoid personality with 
situational anxiety and denied service connection for 
depression on the basis that the evidence did not establish a 
relationship between this disorder and service.  The veteran 
appealed this decision to the Board, which denied the claims 
in August 2001 and cited to the same basis for each denial as 
the RO.

The Board observes that the August 2001 Board decision is 
final under 38 U.S.C.A. § 7104(a).  The question for the 
Board now is whether new and material evidence has been 
received by the RO in support of the veteran's claim since 
the issuance of that decision.

Evidence received since the August 2001 Board decision 
includes a May 2002 private psychologist's report, included 
with his Social Security Administration records, that 
contains a reference to an in-service hospitalization for a 
suicide attempt.  In rendering diagnoses of recurrent major 
depressive disorder and anxiety disorder, not otherwise 
specified, the psychologist noted that the veteran had a 
history of symptoms of anxiety and depression and that 
"[h]is involvement in mental health treatment dates back to 
1972."

The May 2002 report was previously not of record at the time 
of the August 2001 Board decision and raises the question of 
a causal relationship between current anxiety and major 
depressive disorders and service, a fact not previously 
established by the record.  This report thus raises a 
reasonable possibility of substantiating both of the 
veteran's claims.  Accordingly, both claims are reopened on 
the basis of the receipt of new and material evidence.

For reasons described below, a final decision addressing both 
claims on their merits will not be rendered at this time, as 
additional development is warranted.




ORDER

New and material evidence has been received to reopen a claim 
for service connection for a paranoid personality with 
situational anxiety; to that extent only, the appeal is 
granted.

New and material evidence has been received to reopen a claim 
for service connection for depression; to that extent only, 
the appeal is granted.


REMAND

In regard to the veteran's claims, the Board finds that 
further efforts need to be made to obtain records of 
treatment not currently associated with the claims file.  
During the veteran's January 2001 VA psychiatric examination, 
he cited to a private hospitalization in New Jersey in 
"about 1976," but the RO has never specifically requested 
further information and a signed release form for records of 
such hospitalization.  Moreover, during his August 2007 
Travel Board hearing, he described current VA and private 
mental health treatment, and he reported visits for 
medication every two months.  Additionally, a March 2007 
statement from Allan K. Hearne, Psy.D., submitted in 
conjunction with the hearing indicates that visits were 
scheduled in March and April of 2007.  

Also, while the January 2001 VA examination report contains a 
medical nexus opinion addressing the issues on appeal, the 
Board finds that a further examination is "necessary" under 
38 U.S.C.A. § 5103A(d) given the significant additional 
evidence added to the claims file since that examination and 
the possibility of additional relevant medical records being 
obtained, particularly the aforementioned hospital records 
from the mid-1970s.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding the 
claims on appeal.  This letter must 
inform the veteran about the information 
and evidence that is necessary to 
substantiate the claims and provide 
notification of both the type of evidence 
that VA will seek to obtain and the type 
of evidence that is expected to be 
furnished by the veteran.

The veteran should be specifically 
requested to provide signed release forms 
for his hospitalization in New Jersey in 
the mid-1970s and for Dr. Hearne. 

2.  After securing any necessary release 
forms, with full address information, all 
records of medical treatment which are 
not currently associated with the 
veteran's claims file should be 
requested.  This request should include 
records from the Tuscaloosa, Alabama VA 
Medical Center dated since May 2007.  All 
records obtained pursuant to this request 
must be included in the veteran's claims 
file.  If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.

3.  Then, the veteran should be afforded 
a VA psychiatric examination, with an 
appropriate examiner, to determine the 
nature and etiology of the claimed 
psychiatric disorders.  The veteran's 
claims file must be made available to the 
examiner prior to the examination, and 
the examiner must review the entire 
claims file in conjunction with the 
examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide an Axis 
I diagnosis for each psychiatric disorder 
shown upon examination and by the record.  
The examiner is also requested to offer 
an opinion, for each diagnosed disorder, 
as to whether it is at least as likely as 
not (e.g., a 50 percent or greater 
probability) that there exists an 
etiological relationship between such 
disorder and the veteran's period of 
active duty service, particularly his 
documented treatment following the 
incident in which he slashed his left 
wrist.  If no such etiological 
relationship is found, the examiner 
should nevertheless discuss the in-
service events in the context of the 
veteran's psychiatric history.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

4.  After completion of the above 
development, the veteran's claims of 
entitlement to service connection for a 
paranoid personality disorder with 
anxiety and depression should be 
readjudicated.  If the determination of 
either claim remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 

	(CONTINUED ON NEXT PAGE)



appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


